Citation Nr: 1512982	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cardiac disorder.
 
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.
 
3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bladder cancer.
 
4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an esophageal disorder, to include gastroesophageal reflux disease (GERD) and Barrett's esophagitis.
 
5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for colon polyps.
 
6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.
 
7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical spine disorder.
 
8.  Entitlement to service connection for a thyroid disorder, status post right hemithyroidectomy.

9.  Entitlement to service connection for osteopenia.

10.  Entitlement to service connection for memory loss.
 
11.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.
 
12.  Entitlement to service connection for a pulmonary/respiratory disorder, to include chronic obstructive pulmonary disease (COPD), emphysema, interstitial lung disease and linear lung disease.
 
13.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from February 1968 to February 1976, including a year of service on the ground in Vietnam.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in July 2012.  

The Veteran's representative contends, in the March 2015 Post-Remand Brief, that the March 2009 substantive appeal, liberally construed, raises a disagreement with the non-compensable rating for hemorrhoids continued in a January 2009 rating decision.  The Veteran's representative requests that the issue of entitlement to a higher (compensable) rating for hemorrhoids be referred to the Agency of Original Jurisdiction (AOJ), since the claim was raised but has not been adjudicated by the AOJ.  

The Board agrees that the claim has been raised but not adjudicated.  The Board does not have jurisdiction over the issue, but may refer the issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The AOJ should take any action necessary to address the claim.    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a March 2015 Post-Remand Brief, the Veteran's representative noted that, beginning in December 2009, the RO corresponded with the Veteran at an address in zip code 84401.  No correspondence from the RO to the Veteran to the address at zip code 84401 was returned to VA as undelivered in 2009, 2010, or 2011; however, it is not clear that the RO changed the Veteran's address of record, which had been in zip code 84405 previously.  

The Board's address of record for the Veteran remains the address in zip code 84401.

Initial correspondence issued to the Veteran following the Board's June 2012 Remand was sent to zip code 84401.  That notice was not returned to the RO as undelivered.  Later correspondence, however, including the January 2013 Supplemental Statement of the Case (SSOC), was sent to the Veteran at the Veteran's prior address in zip code 84405.  

The 2013 SSOC returned to the RO in late January 2013 as "Not deliverable as addressed, unable to forward."  A few days after the SSOC was issued, but before it was returned to VA as undeliverable, the notice advising the Veteran that his appeal had been transferred to the Board's docket was issued, to an address in the 84405 zip code.  That notice was returned as not deliverable, was re-mailed, and again returned as not delivered.  

The Veteran's representative argues that the Veteran should be afforded notice of the status of his appeal at an address where he currently lives, and should be afforded another opportunity to respond.  The Board agrees.  

Accordingly, the case is REMANDED for the following action:

1.  On Remand, the Veteran should be contacted to clarify his address of record.  He should be asked to confirm/specify the address at which he wishes to receive written notices regarding his multiple-issue appeal.  Contact with the Veteran should be documented in writing.  

In this regard, the Veteran is asked to provide the VA (both the VAMC and RO) with his correct address at all times to avoid delay in the adjudication of his case.
2.  If the RO is unable to establish contact with the Veteran, the Veteran's representative and the VA Medical Center at which the Veteran is currently receiving medical treatment should be asked to assist the RO to locate the Veteran. 

3.  The Veteran should be afforded another opportunity to submit or identify relevant evidence.  In particular, the Veteran should be advised to identify any VA or private records not already associated with the claims files which might be relevant to assist the Veteran to substantiate any of his 12 claims.  In particular, the Veteran should be advised that evidence proximate to his service or showing chronicity of a claimed disorder would be relevant, and that additional service treatment records or reserve service records would reopen claims which have been denied previously.

4.  VA clinical records since 2008 should be associated with the claims files (except for VA records obtained from the Social Security Administration).  The Veteran's current VA clinical records, including records dated in 2013, 2014, and 2015, and throughout the course of this Remand, should be obtained.  

VA or private clinical records proximate to the Veteran's service discharge which are identified by the Veteran as relevant should be associated with the physical or electronic claims.   

5.  After the evidence obtained on Remand is reviewed, including the SSA reocrds, the appealed claims should be readjudicated.   If any claim is not granted to the Veteran's satisfaction, the claims files should be returned to the Board, if in order.

6.  The appeals should not be returned to the Board without confirmation that the Veteran has received a notice which advises him of the status of each claim on appeal, unless there is written documentation that the Veteran cannot be located at any physical address, phone number, or e-mail address known to the RO or the treating VA Medical Center, together with written documentation that the Veteran's representative has been asked to assist in contacting the Veteran and is unable to obtain a physical, telephone, or e-mail contact to the Veteran .

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






